Citation Nr: 1047907	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of bilateral lower extremities.

2.  Entitlement to service connection for a left knee disorder, 
claimed as secondary to internal derangement of the right knee.

3.  Entitlement to service connection for an eye disorder, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for renal insufficiency, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from March 2007 and a January 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The issues of entitlement to service connection for peripheral 
neuropathy of bilateral lower extremities, entitlement to service 
connection for a left knee disorder, claimed as secondary to 
internal derangement of the right knee, and entitlement to 
service connection for renal insufficiency, claimed as secondary 
to diabetes mellitus, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Refractive error is not a disease for which service 
connection can be granted.

2.  Cataracts were not shown in service or for many years 
thereafter, and are not related to active service or diabetes 
mellitus.

3.  A current diagnosis of diabetic retinopathy is not of record.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's 
refractive error, as compensation is not payable for this 
condition as a matter of law.  38 C.F.R. § 3.303(c).

2.  An eye disability was not incurred in or aggravated by active 
service nor is it secondary to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in March 2006 and January 2007 letters 
and the claim was readjudicated in a May 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issue decided herein 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim for service connection for an eye disability at this 
time.

Service Connection for Eye Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease 
shown as such in service, or within a pertinent presumption 
period under 38 C.F.R. § 3.307, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When a disability is not initially manifested during service or 
within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
In addition, service connection may be granted on a secondary 
basis where it is demonstrated that a service-connected disorder 
has aggravated a nonservice- connected disability.  In such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen 
v. Brown, 7 Vet. App. 439 (1995).

Congenital or developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mere congenital or 
developmental defects; absent, displaced, or supernumerary parts; 
refractive error of the eye; personality disorder; and mental 
deficiency are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  38 
C.F.R. § 4.9.  VA regulations prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

An October 2001 rating decision granted service connection for 
diabetes mellitus associated with herbicide exposure.  The 
Veteran has requested service connection for an eye condition due 
to diabetes.

Service treatment records show that at entrance to service the 
Veteran had 20/20 vision in both eyes.  At the separation 
examination in April 1973 his vision was again noted as 20/20 in 
both eyes.  The clinical evaluation for eyes, in general, was 
normal.

VA examination in June 1973 noted normal eyes.  A December 2004 
VA optometry consultation noted bilateral refractive error and 
cataracts; no diabetic retinopathy.  In March 2006, bilateral 
refractive error and cataracts and no diabetic retinopathy were 
again noted.

On VA examination in February 2007, the examiner diagnosed 
hyperopic astigmatism and presbyopia.  He noted that the Veteran 
had no evidence of diabetic retinopathy and that his vision was 
easily correctable with glasses.  

After a careful review of the evidence, the Board concludes that 
the evidence of record fails to establish that the Veteran has an 
eye condition that is related to service or to a service-
connected disability.

A chronic eye condition is not shown in service and the medical 
evidence of record has consistently shown that the Veteran does 
not have diabetic retinopathy.

The Veteran does not contend nor does the medical evidence show 
that his cataracts were caused by or the result of his service or 
secondary to service-connected diabetes mellitus.  The first 
medical evidence of cataracts is in 2004, approximately 31 years 
after separation from service.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

There is no medical evidence linking the Veteran's cataracts or 
to his diagnosis of diabetes mellitus.  Thus, the weight of the 
evidence indicates that the Veteran's cataracts are not related 
to service and not caused by or the result of his diabetes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110.  In 
this case, there is no competent medical evidence of a current 
diagnosis of diabetic retinopathy.  In the absence of proof of a 
present disability there can be no valid claim on a direct or 
secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


The Veteran himself may believe that his current eye disorders 
are due to his service-connected diabetes mellitus.  However, 
this question of etiology involves complex medical issues that he 
is not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Based upon the foregoing, although the Veteran currently has 
refractive error, vision loss due to refractive error, including 
myopia, is precluded by the regulations.  38 C.F.R. § 3.303(c).  
The weight of the competent and credible evidence demonstrates 
that the Veteran's current eye disability of cataracts began many 
years after his active duty and was not caused by any incident of 
service and are not due to or a result of service-connected 
diabetes mellitus.  There is no competent diagnosis of a current 
diabetic retinopathy in the record.  A current disability is 
required in order to establish service connection.  Brammer, 3 
Vet. App. at 225 (1992).  Thus, the preponderance of the evidence 
is against the claim for service connection for an eye disability 
to include diabetic retinopathy secondary to service-connected 
diabetes mellitus.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder, claimed as secondary to 
diabetes mellitus, is denied.


REMAND

The Veteran contends that he has renal insufficiency that is 
related to his service-connected diabetes mellitus.  He also 
contends that he has a left knee disability that is related to 
his service-connected right knee condition.  He contends that he 
has peripheral neuropathy of the lower extremities as a result of 
exposure to Agent Orange or as secondary to service connected 
diabetes mellitus.

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant 
is also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The medical evidence in this case is not sufficient to adequately 
adjudicate the Veteran's remaining service connection claims.  
The Veteran underwent a VA orthopedic examination in October 
2006.  The examiner diagnosed degenerative joint disease of the 
left knee and provided an opinion stating that the Veteran does 
"not have that much left knee pain so it is less likely than not 
related to his right knee condition."  The Board believes that a 
specific opinion addressing whether the service-connected right 
knee condition could be aggravating the left knee disorder is 
required in this case. 

A VA examination in December 2007 noted that the Veteran's 
chronic renal insufficiency "is less likely than not secondary 
to his diabetes as it preceded diabetes."  A private physician 
provided a statement in April 2008 stating, without elaboration, 
that the Veteran's "renal insufficiency is due to his 
diabetes."  The Board believes that a specific opinion 
addressing whether the service-connected diabetes mellitus could 
be aggravating the Veteran's renal insufficiency is required in 
this case.

An August 2005 outpatient record noted the Veteran had "probably 
early diabetic neuropathy" and a July 2006 treatment record 
noted he "may be developing diabetic neuropathy."  VA 
examination in February 2007 stated that the Veteran may have "a 
mild degree of pressure neuropathy causing pain" but that there 
was "no evidence of neuropathy in either the hands or the 
feet."  As the evidence is unclear as to whether the Veteran has 
peripheral neuropathy that may be related to his diabetes 
mellitus or to his presumed exposure to Agent Orange in service, 
another examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any diagnosed left knee 
disorder(s).  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
claims folder, the examiner should provide an 
opinion as to the following:

Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed left knee disorder is 
caused by or made worse by his service- 
connected right knee disability?

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level of 
severity of the left knee disability (i.e., a 
baseline) before the onset of the 
aggravation.

All opinions expressed by the examiner should 
be accompanied by a complete rationale.

2.  The Veteran should be afforded an 
appropriate VA examination to address the 
etiology of any diagnosed renal 
insufficiency.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
claims folder, the examiner should provide an 
opinion as to the following:

Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed renal insufficiency is 
caused by or made worse by his service- 
connected diabetes mellitus?

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level of 
severity of the renal insufficiency (i.e., a 
baseline) before the onset of the 
aggravation.

All opinions expressed by the examiner should 
be accompanied by a complete rationale.

3.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed peripheral 
neuropathy of the lower extremities.  The 
claims folder must be made available to the 
examiner for review.  All necessary tests 
should be conducted.  The examiner should 
provide an opinion whether peripheral 
neuropathy of the lower extremities, if 
shown, is at least as likely as not (50 
percent or greater probability) related to 
(a) service; or (b) an incident in service; 
or (c) proximately due to or the result of 
his service-connected diabetes mellitus; or 
(d) aggravated or worsened by his service-
connected diabetes mellitus.  If it is 
determined that the Veteran's peripheral 
neuropathy of the lower extremities, if 
shown, was aggravated by his service-
connected diabetes mellitus, to the extent 
that is possible, the examiner should 
indicate the approximate degree of disability 
or baseline before the onset of the 
aggravation. 

All opinions expressed by the examiner should 
be accompanied by a complete rationale.

4.  Then, readjudicate the Veteran's service 
connection claims on appeal, with application 
of all appropriate laws and regulations and 
consideration of any additional information 
obtained.  If a decision with respect to a 
claim remains adverse to the appellant, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


